Case 6:20-cv-00218-JCB-KNM Document 1 Filed 04/27/20 Page 1 of 4 PageID #: 1




                             UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF TEXAS


 Heidi Krum,

                         Plaintiff,               Case No.

 v.

 Enhanced Recovery Company, LLC d/b/a Complaint and Demand for Jury Trial
 Enhanced Resource Centers d/b/a ERC,

                         Defendant.


                                         COMPLAINT

       Heidi Krum (Plaintiff), by and through her attorneys, Kimmel & Silverman, P.C., alleges

the following against Enhanced Recovery Company, LLC d/b/a Enhanced Resource Centers

d/b/a ERC (Defendant):

                                       INTRODUCTION

       1.      Plaintiff’s Complaint is based on the Fair Debt Collection Practices Act, 15 U.S.C.

§§ 1692-1962o (FDCPA).

                                JURISDICTION AND VENUE

       2.      This Court has subject-matter jurisdiction over the FDCPA claims in this action

under 15 U.S.C. § 1692k(d), which states that FDCPA actions may be brought and heard before

“any appropriate United States district court without regard to the amount in controversy,” and

under 28 U.S.C. § 1331, which grants this court original jurisdiction of all civil actions arising

under the laws of the United States.




                                                    1
Case 6:20-cv-00218-JCB-KNM Document 1 Filed 04/27/20 Page 2 of 4 PageID #: 2



       3.      This Court has personal jurisdiction over Defendant because Defendant regularly

conducts business in the State of Texas and because the occurrences from which Plaintiff’s cause

of action arises took place and caused Plaintiff to suffer injury in the State of Texas.

       4.      Venue is proper under 28 U.S.C. § 1391(b)(2).

                                             PARTIES

       5.      Plaintiff is a natural person residing in Gladewater, Texas 75647.

       6.      Plaintiff is a “consumer” as that term is defined by 15 U.S.C. § 1692a(3).

       7.      Defendant is a debt collection agency with principal place of business, head office,

or otherwise valid mailing address at 8014 Bayberry Road Jacksonville, Florida 32256.

       8.      Defendant contracts with clients to contact persons who owe debts to those clients

via telephone, the U.S. Mail, and/or the Internet in an attempt to solicit or encourage those persons

to remit monies to Defendant or its clients in satisfaction of those debts.

       9.      Defendant is a “debt collector” as that term is defined by 15 U.S.C. § 1692a(6).

       10.     Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives, and/or insurers.

                                  FACTUAL ALLEGATIONS

       11.     Defendant placed repeated harassing telephone calls to Plaintiff on her cellular

telephone to collect an alleged consumer debt.

       12.     Plaintiff does not own or operate a business or other commercial enterprise and thus

cannot owe any business or commercial debts.

       13.     Because Plaintiff cannot owe any business or commercial debts, the debt must have

arisen from a transaction primarily for personal, household, or family purposes.




                                                      2
Case 6:20-cv-00218-JCB-KNM Document 1 Filed 04/27/20 Page 3 of 4 PageID #: 3



       14.       Shortly after the calls began, Plaintiff first told defendant to stop calling, revoking

any consent Defendant may have had or thought it had to call.

       15.       Once Defendant knew its calls were unwanted and to stop calling, all further calls

could have only been made solely for purposes of harassment.

       16.       Despite Plaintiff’s clear demand to refrain from contacting her, Defendant persisted

in calling Plaintiff for several months thereafter.

       17.       Defendant’s incessant calls were bothersome, disruptive and frustrating for Plaintiff

to endure.

       18.       Defendant’s actions as described herein were taken with the intent to harass, upset

and coerce Plaintiff to pay the alleged debt.

                                  COUNT I
             DEFENDANT VIOLATED §§ 1692d AND 1692d(5) OF THE FDCPA

       19.       Plaintiff incorporates the foregoing paragraphs as though the same were set forth at

length herein.

       20.       Section 1692d of the FDCPA prohibits debt collectors from engaging in any

conduct the natural consequence of which is to harass, oppress or abuse any person in connection

with the collection of a debt.

       21.       Section 1692d(5) of the FDCPA prohibits debt collectors from causing a telephone

to ring or engaging any person in telephone conversation repeatedly or continuously with the intent

to annoy, abuse or harass any person at the called number.

       22.       Defendant violated both Sections 1692d and 1692d(5) of the FDCPA when it

placed repeated harassing telephone calls to Plaintiff and continued calling Plaintiff after it knew

its calls were unwanted.

       Wherefore, Plaintiff, Heidi Krum, respectfully prays for judgment as follows:

                                                       3
Case 6:20-cv-00218-JCB-KNM Document 1 Filed 04/27/20 Page 4 of 4 PageID #: 4



            a.      All actual damages Plaintiff suffered (as provided in 15 U.S.C. §

                    1692k(a)(1));

            b.      Statutory damages of $1,000 for the violation of the FDCPA (as provided

                    under 15 U.S.C. § 1692k(a)(2)(A))

            c.      All reasonable attorneys’ fees, witness fees, court costs, and other litigation

                    costs (as provided under 15 U.S.C. § 1693k(a)(3)); and

            d.      Any other relief this Honorable Court deems appropriate.




                              DEMAND FOR JURY TRIAL

     Please take notice that Plaintiff, Heidi Krum, demands a jury trial in this case.




                                                Respectfully submitted,

Dated: 4/27/2020                                By: s/ Amy L. Bennecoff Ginsburg
                                                Amy L. Bennecoff Ginsburg, Esq.
                                                Kimmel & Silverman, P.C.
                                                30 East Butler Pike
                                                Ambler, PA 19002
                                                Phone: 215-540-8888
                                                Facsimile: 877-788-2864
                                                Email: aginsburg@creditlaw.com




                                                  4
